
	
		I
		111th CONGRESS
		1st Session
		H. R. 262
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Ways and Means,
			 Energy and Commerce,
			 Education and Labor,
			 Oversight and Government
			 Reform, House
			 Administration, and Financial Services, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prevent hate crimes, to provide support services for
		  victims of hate crimes, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the David Ray Ritcheson Hate Crime Prevention Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Title I—Assistance for victims of hate crimes
					Sec. 101. Unemployment compensation.
					Sec. 102. Insurance protection for victims of hate
				crimes.
					Sec. 103. Entitlement to leave for victims of hate
				crimes.
					Sec. 104. Temporary housing assistance.
					Sec. 105. Counseling grant program.
					Title II—Resources
					Sec. 201. National clearinghouse and resource
				center.
					Sec. 202. National hate crime hotline and Internet website
				grant.
					Sec. 203. Federal employee programs relating to hate
				crimes.
					Title III—Education and Prevention services
					Sec. 301. Elementary and secondary hate crime educational
				grants.
					Sec. 302. College and university hate crime educational
				grants.
				
			IAssistance for
			 victims of hate crimes
			101.Unemployment
			 compensation
				(a)Unemployment
			 compensationSubsection (a)
			 of section 3304 of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of paragraph (18), by striking the period at the
			 end of paragraph (19) and inserting ; and, and by inserting
			 after paragraph (19) the following new paragraph:
					
						(20)compensation
				shall be payable in the case of an individual separated from employment due to
				circumstances directly resulting from the individual’s experience as a victim
				of a hate
				crime.
						;
				(b)Special rules
			 relating to hate crimesSection 3304 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
					
						(g)Special rules
				relating to hate crimes
							(1)For purposes of
				determining, under subsection (a)(20), whether an individual’s separation from
				employment shall be treated as directly resulting from the individual’s
				experience as a victim of a hate crime, it shall be sufficient if the
				separation from employment resulted from—
								(A)the individual’s
				relocation to another geographic area in order to avoid future hate crimes
				against the individual or the individual’s family;
								(B)the individual’s
				need to recover from physical injury or emotional distress resulting from the
				individual’s experience as a victim of a hate crime; or
								(C)the employer’s denial of the individual’s
				request for the temporary leave from employment authorized by section 102 of
				the Family and Medical Leave Act of 1993 to address the hate crime and its
				consequences.
								(2)For purposes of
				this section, the term hate crime means a criminal offense in
				which the prosecutor has determined that the defendant intentionally selected a
				victim, or in the case of a property crime, the property that is the object of
				the crime, because of the actual or perceived race, color, religion, national
				origin, ethnicity, gender, disability, or sexual orientation of any
				person.
							.
				102.Insurance
			 protection for victims of hate crimes
				(a)Discrimination
			 prohibitedAn insurer may not
			 take into account whether a person is or has been a victim of a hate crime when
			 making a determination with respect to—
					(1)the eligibility
			 (including continued eligibility) of such person to enroll (or continue
			 enrollment) under the terms of the plan, coverage, or policy of insurance
			 involved;
					(2)the rate or
			 premium of a plan or policy of insurance involved; and
					(3)the amount of
			 coverage provided (or a determination of coverage for a claim made) under the
			 plan, coverage, or policy of insurance involved.
					(b)Definitions
					(1)Hate
			 crimeFor purposes of this
			 section, the term hate crime means a criminal offense in which the
			 prosecutor has determined that the defendant intentionally selected a victim,
			 or in the case of a property crime, the property that is the object of the
			 crime, because of the actual or perceived race, color, religion, national
			 origin, ethnicity, gender, disability, or sexual orientation of any
			 person.
					(2)InsurerFor
			 purposes of this section, the term insurer includes a group health
			 plan (as defined in section 2791(a) of the Public Health Service Health Act (42
			 U.S.C. 300gg–91(a)), a health insurance issuer (as defined in section
			 2791(b)(2) of the Public Health Service Act (42 U.S.C. 300gg–91(b)(2)) offering
			 group insurance coverage in connection with a group health plan, and individual
			 health insurance coverage (as defined in section 2791(b)(5) of the Public
			 Health Service Health Act (42 U.S.C. 300gg–91(b)(5)).
					(c)Effect on other
			 lawsNothing in this section
			 shall be construed to preempt any law, rule, or regulation of a State or
			 political subdivision of a State.
				103.Entitlement to
			 leave for victims of hate crimes
				(a)Entitlement to
			 leave for victims of hate crimes
					(1)Authority for
			 LeaveSection 102(a)(1) of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2612(a)(1)) is amended by adding at the end the
			 following:
						
							(F)In order to care
				for the spouse, or a son, daughter, or parent of the employee, if such spouse,
				son, daughter, or parent is addressing a hate crime and its
				consequences.
							(G)Because the
				employee is addressing a hate crime and its consequences, the employee is
				unable to perform the functions of the position of such
				employee.
							.
					(2)DefinitionsSection
			 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611) is amended by
			 adding at the end the following:
						
							(20)hate
				crimeThe term hate
				crime means a criminal offense in which the prosecutor has determined
				that the defendant intentionally selected a victim, or in the case of a
				property crime, the property that is the object of the crime, because of the
				actual or perceived race, color, religion, national origin, ethnicity, gender,
				disability, or sexual orientation of any person.
							(21)addressing a
				hate crime and its consequencesThe term addressing a hate
				crime and its consequences means—
								(A)seeking medical
				attention for or recovering from injuries caused by being a victim of a hate
				crime;
								(B)seeking legal
				assistance or remedies, including communicating with the police or an attorney,
				or participating in any legal proceeding related to being a victim of a hate
				crime;
								(C)attending support
				groups for victims of hate crimes; and
								(D)obtaining
				psychological counseling related to the experience of being a victim of a hate
				crime.
								.
					(3)Intermittent or
			 Reduced LeaveSection 102(b) of the Family and Medical Leave Act
			 of 1993 (29 U.S.C. 2612(b)) is amended by adding at the end the
			 following:
						
							(3)Hate
				CrimesLeave under
				subparagraph (F) or (G) of subsection (a)(1) may be taken by an employee
				intermittently or on a reduced leave schedule. The taking of leave
				intermittently or on a reduced leave schedule pursuant to this paragraph shall
				not result in a reduction in the total amount of leave to which the employee is
				entitled under subsection (a) beyond the amount of leave actually
				taken.
							.
					(4)Paid
			 LeaveSection 102(d)(2)(A) of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2612(d)(2)(A)) is amended by striking (C), or
			 (E) and inserting (C), (E), (F), or (G).
					(5)CertificationSection 103 of the Family and Medical Leave
			 Act of 1993 (29 U.S.C. 2613) is amended by adding at the end the
			 following:
						
							(g)hate
				crimes
								(1)In
				generalAn employer may require that a request for leave under
				subparagraph (F) or (G) of section 102(a)(1) be supported by documentation of
				the hate crime.
								(2)ConfidentialityAn
				employer shall keep any information relating to a hate crime experienced by the
				employee or the spouse, son, daughter, or parent of the employee confidential,
				including an employee’s statement, any corroborating evidence, and the fact
				that the employee has requested leave for the purpose of addressing a hate
				crime and its consequences, except to the extent—
									(A)consented to by
				the employee where disclosure is necessary to protect the employee’s safety or
				the safety of coworkers; or
									(B)requested by the
				employee to document a hate crime to a court or
				agency.
									.
					(b)Entitlement to
			 leave for Federal employees as victims of hate crimes
					(1)Authority for
			 LeaveSection 6382(a)(1) of title 5, United States Code, is
			 amended by adding at the end the following:
						
							(E)In order to care for the spouse, or a
				son, daughter, or parent of the employee, if such spouse, son, daughter, or
				parent is addressing a hate crime and its consequences.
							(F)Because the employee is addressing a
				hate crime and its consequences, the employee is unable to perform the
				functions of the employee’s
				position.
							.
					(2)DefinitionsSection
			 6381 of title 5, United States Code, is amended by striking and
			 at the end of paragraph (10), by striking the period at the end of paragraph
			 (11) and inserting a semicolon, and by adding at the end the following:
						
							(12)the term hate crime means a
				criminal offense in which the prosecutor has determined that the defendant
				intentionally selected a victim, or in the case of a property crime, the
				property that is the object of the crime, because of the actual or perceived
				race, color, religion, national origin, ethnicity, gender, disability, or
				sexual orientation of any person; and
							(13)the term
				addressing a hate crime and its consequences means—
								(A)seeking medical
				attention for or recovering from injuries caused by being a victim of a hate
				crime;
								(B)seeking legal
				assistance or remedies, including communicating with the police or an attorney,
				or participating in any legal proceeding related to being a victim of a hate
				crime;
								(C)attending support
				groups for victims of hate crimes; and
								(D)obtaining
				psychological counseling related to the experience of being a victim of a hate
				crime.
								.
					(3)Intermittent or
			 Reduced LeaveSection 6382(b) of title 5, United States Code, is
			 amended by adding at the end the following:
						
							(3)Leave under
				subparagraph (E) or (F) of subsection (a)(1) may be taken by an employee
				intermittently or on a reduced leave schedule. The taking of leave
				intermittently or on a reduced leave schedule pursuant to this paragraph shall
				not result in a reduction in the total amount of leave to which the employee is
				entitled under subsection (a) beyond the amount of leave actually
				taken.
							.
					(4)Other
			 LeaveSection 6382(d) of title 5, United States Code, is amended
			 by striking (C) or (D) and inserting (C), (D), (E), or
			 (F).
					(5)CertificationSection
			 6383 of title 5, United States Code, is amended by adding at the end the
			 following:
						
							(g)
								(1)An employing
				agency may require that a request for leave under subparagraph (E) or (F) of
				section 6382(a)(1) be supported by documentation of the hate crime.
								(2)An employing agency shall keep any
				information related to a hate crime experienced by an employee or the spouse,
				son, daughter, or parent of the employee confidential, including an employee’s
				statement, any corroborating evidence, and the fact that an employee has
				requested leave for the purpose of addressing a hate crime and its
				consequences, except to the extent—
									(A)consented to by
				the employee where disclosure is necessary to protect the employee’s safety or
				the safety of coworkers; or
									(B)requested by the
				employee to provide documentation to a court or
				agency.
									.
					(c)Existing leave
			 usable for victims of a hate crime
					(1)Use of Existing
			 LeaveWhere an employee would be otherwise entitled to take paid
			 or unpaid leave (including family, medical, sick, annual, personal, or similar
			 leave) from employment pursuant to Federal or State law, an existing benefits
			 program or plan, or a collective bargaining agreement, such employee shall be
			 permitted to use such leave for the purpose of addressing a hate crime and its
			 consequences, or for the purpose of caring for the spouse, or a son, daughter,
			 or parent of the employee, if such spouse, son, daughter, or parent is
			 addressing a hate crime and its consequences.
					(2)DefinitionsAs
			 used in this subsection:
						(A)Hate
			 crimeThe term hate
			 crime has the meaning given such term by section 101(20) of the Family
			 and Medical Leave Act of 1993 (29 U.S.C. 2611(20)), as amended by section
			 103(a) of this Act.
						(B)Addressing a
			 hate crime and its consequencesThe term addressing a hate
			 crime and its consequences has the meaning given such phrase by section
			 101(21) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(21)), as
			 amended by section 103(a) of this Act.
						(C)EmployerThe
			 term employer includes any person acting directly or indirectly in
			 the interest of an employer in relation to any employee, who is subject to the
			 Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.) or to any State
			 law or benefits program or plan addressing paid or unpaid leave from employment
			 (including family, medical, sick, annual, personal, or similar leave). The term
			 does not include any labor organization (other than when acting as an employer)
			 or anyone acting in the capacity of an officer or agent of such labor
			 organization.
						(D)EmployeeThe
			 term employee has the meaning given such term in section 3(e) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)).
						(3)CertificationAn
			 employer may require that a request for leave described in paragraph (1) be
			 supported by documentation of the hate crime.
					(4)ConfidentialityAn
			 employer shall keep any information relating to a hate crime experienced by an
			 employee or the spouse, son, daughter, or parent of the employee confidential,
			 including an employee’s statement, any documentation or corroborating evidence,
			 or the fact that the employee has requested leave for the purpose of addressing
			 hate crimes and its consequences, except to the extent—
						(A)consented to by
			 the employee in order to protect the employee’s safety or the safety of
			 coworkers; or
						(B)requested by the
			 employee to document hate crimes to a court or agency.
						(5)Enforcement
						(A)Public
			 enforcementThe Secretary of Labor shall have the powers set
			 forth in subsections (b), (c), (d), and (e) of section 107 of the Family and
			 Medical Leave Act of 1993 (29 U.S.C. 2617) for the purpose of public
			 enforcement of any alleged violation of this subsection against any
			 employer.
						(B)Private
			 enforcementThe remedies and procedures set forth in subsection
			 (a) of section 107 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2617)
			 shall be the remedies and procedures pursuant to which an employee may initiate
			 a legal action against an employer for alleged violations of this
			 subsection.
						(C)Employer liability
			 under other lawsNothing in
			 this section shall be construed to limit the liability pursuant to any other
			 State or Federal law or legal remedy of an employer to an employee for harm
			 suffered relating to the employee’s experience as a victim of a hate
			 crime.
						104.Temporary
			 housing assistance
				(a)In
			 generalThe Secretary of
			 Housing and Urban Development (hereafter in this section referred to as the
			 Secretary) may award grants to qualified organizations (as
			 determined by the Secretary) under this section to carry out programs to
			 provide assistance—
					(1)to
			 individuals—
						(A)who are victims of
			 a hate crime;
						(B)homeless or in
			 need of transitional housing or other housing assistance as a result of being a
			 victim of a hate crime; and
						(C)for whom emergency
			 shelter services are unavailable or insufficient; and
						(2)dependents of
			 individuals described in paragraph (1).
					(b)Assistance
			 describedAssistance provided under this section may
			 include—
					(1)short-term housing
			 assistance, including rent, utilities payments assistance, and assistance with
			 related expenses, such as payment of security deposits and other costs
			 incidental to relocation to transitional housing; and
					(2)support services
			 designed to enable an individual or dependents of such individual to locate and
			 secure permanent housing, and to integrate the individual or dependents of such
			 individual into a community, such as transportation, counseling, child care
			 services, case management, employment counseling, and other assistance.
					(c)ApplicationTo
			 be eligible to receive a grant under this section for any fiscal year, a
			 qualified organization shall submit an application to the Secretary in such
			 form and containing such information as the Secretary may require.
				(d)Reports
					(1)Report to
			 SecretaryAn entity that receives a grant under this section
			 shall annually prepare and submit to the Secretary a report describing the
			 number of individuals and dependents assisted, and the types of housing
			 assistance and support services provided under this section. Each report shall
			 include information on the purpose and amount of housing assistance provided to
			 each individual or dependent assisted under this section, and the type of
			 support services provided to each individual or dependent assisted under this
			 section.
					(2)Report to
			 CongressThe Secretary shall annually prepare and submit to
			 Congress a report that contains a compilation of the information contained in
			 reports submitted under paragraph (1).
					(e)Supplement not
			 supplantFunds made available
			 under this section shall supplement, and not supplant, other Federal, State, or
			 local funds available to an entity to carry out activities described in this
			 section.
				(f)Definition of
			 hate crimeFor purposes of
			 this section, the term hate crime means a criminal offense in
			 which the prosecutor has determined that the defendant intentionally selected a
			 victim, or in the case of a property crime, the property that is the object of
			 the crime, because of the actual or perceived race, color, religion, national
			 origin, ethnicity, gender, disability, or sexual orientation of any
			 person.
				(g)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for each of fiscal years 2010 through 2015.
				105.Counseling
			 grant program
				(a)Authorization
			 and establishment of grant programThe Attorney General may award grants to
			 qualified organizations (as determined by the Attorney General) to assist in
			 the establishment, maintenance, and expansion of programs and projects to
			 provide counseling and related assistance to victims of hate crimes and their
			 dependents.
				(b)ApplicationTo
			 be eligible to receive a grant under this section for any fiscal year, a
			 qualified organization shall submit an application to the Attorney General in
			 such form and containing such information as the Attorney General may
			 require.
				(c)Use of grant
			 fundsThe grant funds provided under this section shall be used
			 to carry out programs and projects that provide counseling and related
			 assistance to victims of hate crimes and their dependents.
				(d)Supplement not
			 supplantFunds made available
			 under this section shall supplement, and not supplant, other Federal, State, or
			 local funds available to an entity to carry out activities described in this
			 section.
				(e)DefinitionsFor
			 the purposes of this section—
					(1)the term
			 counseling includes emergency, short-term, long-term, individual,
			 and group counseling services; and
					(2)the term
			 related assistance includes—
						(A)assistance with
			 respect to obtaining financial assistance under Federal and State
			 programs;
						(B)referrals for
			 appropriate health care services;
						(C)legal assistance
			 to provide victims of hate crimes with information and assistance through the
			 civil and criminal courts; and
						(D)other supportive
			 services, as determined to be appropriate by the Attorney General.
						(f)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for each of fiscal years 2010 through 2015.
				IIResources
			201.National
			 clearinghouse and resource center
				(a)Establishment of
			 national clearinghouseThe
			 Attorney General may award a grant to a private nonprofit organization to
			 establish and operate a national clearinghouse and resource center to collect,
			 prepare, and analyze information and statistics and analyses of the information
			 and statistics relating to the incidence and prevention of hate crimes.
				(b)ApplicationTo
			 be eligible to receive a grant under this section a private nonprofit
			 organization shall submit to the Attorney General an application at such time,
			 in such manner, and containing such information as the Attorney General may
			 require.
				(c)ReportAn
			 organization that receives a grant under this section shall annually prepare
			 and submit to the Attorney General a report on the information and statistics
			 collected and analyzed by the national clearinghouse and resource
			 center.
				(d)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for each of fiscal years 2010 through 2015.
				202.National hate
			 crime hotline and Internet website grant
				(a)In
			 generalThe Attorney General
			 may award one or more grants to qualified organizations (as determined by the
			 Attorney General)—
					(1)to
			 provide for the establishment and operation of a national, toll-free telephone
			 hotline to provide information and assistance to victims of hate crimes
			 (hereafter referred to as the national hate crime hotline);
			 and
					(2)to provide for the
			 establishment and operation of an Internet website to provide information and
			 assistance to victims of hate crimes (hereafter referred to as the hate
			 crime information and assistance website).
					(b)Use of
			 funds
					(1)National Hate
			 Crime HotlineAn entity that
			 receives a grant under this section for activities described in subsection
			 (a)(1) shall use the funds made available through the grant to—
						(A)contract with a
			 carrier for the use of a toll-free telephone line;
						(B)employ, train,
			 (including technology training), and supervise personnel to answer incoming
			 calls and provide counseling and referral services to callers on a
			 24-hour-a-day basis;
						(C)assemble and maintain a current database of
			 information relating to services for victims of hate crimes to which callers
			 throughout the United States may be referred; and
						(D)publicize the
			 national hate crime hotline to potential users throughout the United
			 States.
						(2)WebsiteAn entity that receives a grant under this
			 section for activities described in subsection (a)(2) shall use funds made
			 available through the grant to—
						(A)establish and
			 operate a hate crime information and assistance website; and
						(B)provide information
			 related to the services available to victims of hate crimes, including health
			 care and mental health, legal, and other relevant services.
						(c)ApplicationAn application for a grant submitted to the
			 Attorney General under this subsection shall—
					(1)contain such
			 agreements, assurances, and information, be in such form, and be submitted in
			 such manner as the Attorney General requires;
					(2)in the case of an
			 application for a grant to carry out activities described in subsection (a)(1),
			 include a complete description of the applicant’s plan for the operation of a
			 national hate crime hotline, including descriptions of—
						(A)the training
			 program for national hate crime hotline personnel;
						(B)the hiring
			 criteria for national hate crime hotline personnel;
						(C)a plan for
			 publicizing the availability of the national hate crime hotline;
						(D)a plan for
			 providing service to non-English speaking callers; and
						(E)a plan for
			 facilitating access to the national hate crime hotline by hearing impaired
			 individuals; and
						(3)in the case of an application for a grant
			 to carry out activities described in subsection (a)(2), include a complete
			 description of the applicant’s plan for the operation of a hate crime
			 information and assistance website, including—
						(A)a description of the applicant’s plan for
			 the development, operation, maintenance, and updating of information on and
			 resources of the hate crime information and assistance website;
						(B)an assurance that the applicant will
			 implement a security system to ensure the confidentiality of the hate crime
			 information and assistance website, and a description of such security system;
			 and
						(C)a description of the applicant’s plan to
			 continue operation and maintenance of the hate crime information and assistance
			 website after Federal funding under this section is no longer available.
						(d)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for each of fiscal years 2010 through 2015.
				203.Federal
			 employee programs relating to hate crimes
				(a)In
			 GeneralThe head of each
			 agency of the Federal Government shall, in a manner consistent with guidelines
			 prescribed under subsection (b) of this section and applicable provisions of
			 law, establish appropriate prevention, treatment, and rehabilitation programs
			 and services relating to hate crimes for employees of such agency.
				(b)FunctionsThe functions of an agency head under this
			 section shall—
					(1)with respect to the judicial branch, be
			 carried out by the Director of the Administrative Office of the United States
			 Courts;
					(2)with respect to
			 the House of Representatives, be carried out by the Committee on House
			 Administration of the House of Representatives; and
					(3)with respect to
			 the Senate, be carried out by the Committee on Rules and Administration of the
			 Senate.
					(c)GuidelinesThe President shall designate one agency
			 which shall—
					(1)prescribe
			 guidelines to be used by each agency of the Federal Government for programs and
			 services under this section;
					(2)on request of any
			 agency, furnish information or technical advice on the design or operation of
			 any program or service under this section; and
					(3)submit to the
			 President and the Congress, before January 1, 2011, and at least every 2 years
			 thereafter, a written report on the operation of this section, including, with
			 respect to the period covered by the report—
						(A)a brief
			 description of each of the various programs;
						(B)the extent of
			 employee participation in, and the costs to the Federal Government associated
			 with, each of the various programs and services; and
						(C)any other matter
			 which may be appropriate to carry out the purposes of this section.
						(d)DefinitionsFor the purpose of this section—
					(1)the term employee means an
			 employee as defined by section 8101 of title 5, United States Code;
					(2)the term agency means—
						(A)an Executive
			 agency;
						(B)an entity of the
			 legislative branch; and
						(C)the judicial
			 branch; and
						(3)the term
			 entity of the legislative branch means the House of
			 Representatives, the Senate, the Architect of the Capitol (including the
			 Botanic Garden), the Capitol Police, the Congressional Budget Office, the
			 Government Printing Office, and the Library of Congress.
					IIIEducation and
			 Prevention services
			301.Elementary and
			 secondary hate crime educational grants
				(a)Grant
			 authorizationThe Secretary of Education (hereafter in this
			 section referred to as the Secretary) is authorized to award
			 grants to local educational agencies to improve and provide programs relating
			 to hate crimes for elementary and secondary students and teachers.
				(b)Use of
			 fundsGrants under this section may be used to improve and
			 provide programs for elementary and secondary students and teachers,
			 including—
					(1)the provision of
			 education and training programs to prevent and reduce the incidence of hate
			 crimes;
					(2)the development
			 and acquisition of equipment and instructional materials to meet the needs of,
			 or otherwise be part of, hate crime programs; and
					(3)professional
			 training and development for teachers and administrators on the causes and
			 effects of hate crimes.
					(c)ApplicationTo be eligible to receive a grant under
			 this section for any fiscal year, a local educational agency shall submit an
			 application to the Secretary in such form and containing such information as
			 the Secretary may require.
				(d)ReportsNot later than one year after the date of
			 enactment of this Act, and annually thereafter, the Secretary shall submit to
			 Congress a report containing a detailed statement regarding grants and awards,
			 activities of grant recipients, and an evaluation of programs established under
			 this section.
				(e)Definition of
			 local educational agencyFor
			 the purposes of this section the term local educational agency has
			 the meaning given such term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
				(f)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for each of fiscal years 2010 through 2015.
				302.College and
			 university hate crime educational grants
				(a)Grant
			 authorizationThe Secretary of Education (hereafter in this
			 section referred to as the Secretary) is authorized to award
			 grants to institutions of higher education to improve and provide programs
			 relating to hate crimes for students and faculty of such institutions.
				(b)Use of
			 fundsGrants under this section may be used to improve and
			 provide programs in institutions of higher education, including—
					(1)the development of
			 education and training programs designed to prevent and reduce the incidence of
			 hate crimes;
					(2)the development
			 and acquisition of equipment and instructional materials to meet the needs of,
			 or otherwise be part of, hate crime programs; and
					(3)professional
			 training and development for faculty and administrators on the causes and
			 effects of hate crimes.
					(c)ApplicationTo be eligible to receive a grant under
			 this section for any fiscal year, an institution of higher education shall
			 submit an application to the Secretary in such form and containing such
			 information as the Secretary may require.
				(d)ReportsNot later than one year after the date of
			 enactment of this Act, and annually thereafter, the Secretary shall submit to
			 Congress a report containing a detailed statement regarding grants and awards,
			 activities of grant recipients, and an evaluation of programs established under
			 this section.
				(e)Definition of
			 institution of higher educationFor the purposes of this section
			 the term institution of higher education has the meaning given the
			 term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), but
			 does not include any institution described in section 102(a)(1)(C) of such
			 Act.
				(f)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for each of fiscal years 2010 through 2015.
				
